                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       v.                                           )       Case No. 3:18-CR-05027-01-MDH
                                                    )
VICTOR ALFONSO VASQUEZ,                             )
                                                    )
                          Defendant.                )

                                            ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 25).

On January 9, 2019, Defendant moved for a psychiatric examination under 18 U.S.C. § 4241,

claiming he was mentally unfit to stand trial. On September 5, 2019, a forensic psychologist,

Jeremiah Dwyer, Ph.D., submitted a forensic report of Defendant wherein he determined

Defendant displayed “an overall adequate understanding of the criminal charges and related court

proceedings” and was able to assist in his defense and conduct himself appropriately during legal

proceedings. (Doc. 21 at 13, 16-17). A competency hearing was held on October 7, 2019 (Doc.

23), after which the Magistrate Judge submitted a Report and Recommendation wherein he found

by a preponderance of the evidence that Defendant was not presently suffering from a mental

disease or defect that would render him unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense. Defendant has not filed exceptions,

and the matter is ripe for review.

       After careful review of the entire record, including Dr. Dwyer’s report and the transcript

of the competency hearing, the Court agrees with the conclusion of the Magistrate Judge and finds

by a preponderance of the evidence that Defendant is not presently suffering from a mental disease



                                                1
or defect that would render him unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense. Consequently, the Court finds

Defendant is competent to stand trial.

       IT IS SO ORDERED.




DATED: November 15, 2019

                                                 /s/ Douglas Harpool ________________
                                                 DOUGLAS HARPOOL
                                                 UNITED STATES DISTRICT JUDGE




                                            2
